Citation Nr: 0532149	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  04-25 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under 
Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1971.  The appellant is his spouse.

Procedural history

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 decision of the Education 
Center at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

In October 2003, the RO received the appellant's claim of 
entitlement to DEA benefits under the provisions of Chapter 
35, Title 38, United States Code.  The RO denied the 
appellant's claim in November 2003, and she perfected an 
appeal in June 2004.  


FINDINGS OF FACT

1.  The veteran served on active duty from August 1970 to 
February 1971; he received an honorable discharge.  

2.  The veteran was awarded a permanent and total disability 
rating effective in June 1982, and was notified of such 
determination in August 1982.

3.  In October 2003, the RO received the appellant's VA Form 
22-5490, Application for Survivors' and Dependents' 
Educational Assistance.

4.  The appellant's period of eligibility for educational 
assistance benefits as the spouse of the veteran expired in 
August 1992, prior to the receipt of her claim for such 
benefits in October 2003.

CONCLUSION OF LAW

The criteria for entitlement to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code as 
the spouse of the veteran have not been met.  38 U.S.C.A. §§ 
3501, 3512 (West 2002); 38 C.F.R. §§ 21.3046, 21.3047 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking DEA benefits.  She acknowledges that 
her application for such benefits may have been received 
after the expiration of the applicable eligibility period.  
Nonetheless, she argues that DEA benefits should be granted 
to her as she enrolled in school in reliance on erroneous 
information provided by VA employees regarding her 
eligibility.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board has considered the 
Veterans Claims Assistance Act of 2000 (the VCAA) [codified 
as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107].  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The United States Court of Appeals for Veterans Claims (the 
Court) has held, however, that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Manning v. Principi, 16 Vet. App.  
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001).  As will be explained in greater detail below, 
because the law and not the evidence is dispositive in the 
instant case, additional factual development or notification 
action would have no bearing on the ultimate outcome.  
Accordingly, VCAA can have no effect on this appeal.  See 
DelaCruz, supra; see also Mason v. Principi, 16 Vet. App. 
129, 132 (2002) [VCAA not applicable "because the law as 
mandated by statute and not the evidence is dispositive of 
the claim"]. 

The Board hastens to add, however, that the appellant was 
provided with ample opportunity to submit evidence and 
argument in support of her claim and to present testimony 
before a Veterans Law Judge if she so desired.  The appellant 
has indicated that she does not desire a hearing before the 
Board.  See 38 C.F.R. § 3.103 (2005).  In addition, the 
appellant has not submitted or identified any additional 
evidence which would have a bearing on this case.  Thus, the 
Board will proceed with consideration of this appeal on the 
merits.  

Pertinent law and regulations

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being a spouse of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D) 
(West 2002); 38 C.F.R. § 21.3021(a)(3)(i) (2005).  

In such cases, eligibility for DEA benefits extends 10 years 
from (1) the effective date the Secretary first finds the 
spouse from whom eligibility is derived has a service-
connected total disability permanent in nature; or (2) the 
date of notification of such evaluation, whichever is more 
advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1)(A) 
(West 2002); 38 C.F.R. § 21.3046(a)(2)(ii), (c)(1) (2005).

Factual Background

The pertinent facts of this case are not in dispute.  

The veteran was awarded a permanent and total disability 
rating, effective in June 1982.  He was notified of that 
determination in August 1982.  

The appellant is the veteran's spouse.  In October 2003, the 
RO received the appellant's VA Form 22-5490, Application for 
Survivors' and Dependents' Educational Assistance.  

Analysis

The appellant's eligibility for Chapter 35 benefits in this 
case derives from her status as a spouse of a permanently and 
totally disabled veteran.  

As set forth above, the record shows that the veteran was 
awarded a permanent and total disability rating effective in 
June 1982, and was notified of such determination in August 
1982.  Under the criteria set forth above, therefore, the 
appellant was entitled to a 10-year period of eligibility 
that began in August 1982 and ended in August 1992.  Her 
application for DEA benefits was not received until October 
2003, well after the expiration of the applicable eligibility 
period.  

While extensions to delimiting dates are allowed in some 
circumstances, the evidence does not show, nor does the 
appellant contend, that she qualifies for such an extension.  
See 38 U.S.C.A. § 3512(b)(2) (West 2002); 38 C.F.R. §§ 21. 
3046(d), 21.3047 (2005).  For these reasons, the Board finds 
that there is no legal basis to award DEA benefits under 
Chapter 35, Title 38, United States Code; thus, the Board 
must deny her claim based on a lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In reaching this decision, the Board has considered the 
appellant's contentions to the effect that she enrolled in 
school and took out a student loan based on erroneous 
information from several VA employees that she was eligible 
for DEA benefits.  The appellant argues that she should not 
be penalized because VA employees were inadequately trained 
with respect to the details of eligibility for DEA benefits.  
She argues that the United States government should stand by 
its word and provide DEA benefits to her.  

However, there is no provision in the law to award DEA 
benefits on this basis.  Even assuming that the VA staff gave 
the appellant erroneous or bad advice about her eligibility 
for DEA benefits, the Court has made clear on numerous 
occasions that "erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits."  See Johnson v. Brown, 9 Vet. App. 369, 377 
(1996); Bone v. Brown, 9 Vet. App. 446, 448-49 (1996); Owings 
v. Brown, 8 Vet. App. 17, 23 (1995); McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994).

The Board has also considered the holding of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir 
1998) (en banc).  In that case, the Federal Circuit held that 
equitable tolling was appropriate when a veteran was 
deliberately misled or induced by VA into allowing a filing 
deadline to pass.  In this case, however, the evidence does 
not show, nor does the appellant contend, that VA 
deliberately misled or induced her to withhold her 
application for DEA benefits until the expiration of her 
eligibility period.  

To some extent, the veteran appears to be raising an argument 
couched in equity.  While sympathetic to the appellant, the 
Board is nonetheless bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board has decided this case based 
on its application of this law to the pertinent facts.  
See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must 
interpret the law as it exists, and cannot extend benefits 
out of sympathy for a particular claimant].

Other considerations

The Board notes that in Ozer v. Principi, 14 Vet. App. 257 
(2001), the Court invalidated the 10-year limitation for the 
provision of DEA articulated in 38 C.F.R. § 21.3046(c).  The 
Court held that the such 10 year limitation was not contained 
in or authorized by the version of 38 U.S.C.A. § 3512 then in 
effect.  

In response to the Court's decision, however, Congress 
amended 38 U.S.C.A. § 3512 to provide for a 10 year 
delimiting period.  See Pub. L. No. 107-103, § 108(c)(3), 115 
Stat. 976, 985 (2001).  A review of the legislative history 
of this statute indicates that DEA under Chapter 35, Title 
38, United States Code, was intended to provide assistance to 
the spouse of a veteran during the period following onset of 
the veteran's total disability in order to assist the 
eligible spouse in adjusting to the loss of aid and support 
from the veteran.  As a result, Congress concluded that it 
was appropriate to limit the availability of this educational 
assistance to a period reasonably needed to achieve the 
statutory purpose, in this case 10 years.  See Testimony of 
Deputy Secretary of VA before the Senate Committee on 
Veterans' Affairs, June 28, 2001.  

The amendments contained in this law are applicable to any 
determination of the eligibility of a spouse for DEA made on 
or after December 27, 2001.  See Pub. L. 107-103, 
§ 108(c)(4), 115 Stat. 985 (2001).  As the appellant's claim 
for DEA benefits was received in October 2003, the current 
version of the applicable statute and regulations apply.  As 
set forth above, such legal criteria are clear.  In light of 
the undisputed facts of this case, therefore, the appellant's 
claim must be denied.  


ORDER

Entitlement to DEA benefits is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


